DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: "an actuator connected to the sheath member to move the sheath member between the proximal position and the distal position" in claims 3 and 13.
Claims 3 and 13 reciting "actuator connected ... to move the sheath member" have been interpreted to invoke 112(f) as a means plus function limitation because of a non-structural term "actuator" and functional language "to move the sheath member between the proximal position and the distal position". The generic placeholder "actuator" is not modified by sufficient structure, material or acts for performing the claimed function, despite the recitation of the actuator "coupled to the sheath member" since the structure(s) by which the actuator is coupled is not indicated.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification discloses in paragraph [0033] that the actuator may be "a mechanical actuator or an electrical actuator" and "the actuator comprises a button connected to the sheath member", in one example, where the button may be slidable along a track in the handpiece and/or may be movable by a user of the instrument, or in other examples, "the actuator may be a solenoid or other electrically-activated actuator that is connected to a control system". The language in claims 3 and 13 will be interpreted as requiring the disclosed structure in paragraph [0033]. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 10-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meckel et al. (US 2014/0121469 A1) in view of Kern (US 2017/0014023 A1).
Regarding claim 1, Meckel discloses an illuminated microsurgical instrument (vitrector 100 having illumination capability; Fig. 1A; para. [0028]-[0029]) comprising:
a handpiece (housing 110; Fig. 1A; para. [0029]);
a distally projecting tubular member (hollow needle or vitrectomy probe 120) connected to the handpiece (110, via nosepiece 115 of housing 110; Fig. 1A; para. [0031]), the tubular member arranged to perform a medical procedure at an interventional site (cutting tip 125 for performing medical procedure within an eye; Fig. 1A; para. [0029]), the tubular member having a distal tip (125) and an outer surface (defined by outer cutting member 121; Figs. 1A, 1C);
a sheath member (outer sleeve 212 of light sleeve assembly 130; Figs. 1A-B, 2; para. [0033]) surrounding a portion of the tubular member (120; Fig. 1A) and extending toward the distal tip (125) of the tubular member (outer sleeve 212 of light sleeve assembly 130 extends towards distal cutting tip 125 of the probe; Figs. 1A, 2; para. [0032]-[0033]); 
an optical fiber (one of the optical fibers 210; Fig. 2; para. [0033]) positioned within the sheath member (212; Fig. 2) and connected to the sheath member (connected to an inner surface of sleeve 212 via encapsulant 214; Figs. 1B, 2; para. [0032], [0036]), wherein a distal tip of the optical fiber (distal end 211 of one of the optical fibers 210; para. [0035]) is directed toward the distal tip of the tubular member (distal tip 211 of the optical fiber has an end face 222 directed towards the distal tip 125 of the tubular member 120; Figs. 1B, 2); 
wherein the sheath member is movable between a proximal position at a first distance from the distal tip of the tubular member and a distal position at a second distance from the distal tip of the tubular member, wherein the second distance is shorter than the first distance (outer sleeve/sheath 212 movable with light sleeve assembly 130 in the direction of arrows 230, 232 between a proximal position shown in Fig. 3B, at a first distance from distal tip of hollow needle 120, and a distal position shown in Fig. 3C, at a second distance from distal tip of hollow needle 120; para. [0040]-[0041]; see first and second distances D1 and D2 in Examiner's Annotated Figs. 3B and 3C, respectively, of Meckel).
Meckel does not disclose wherein the distal tip of the optical fiber is positioned within the sheath member such that the distal tip of the optical fiber is inside the sheath member and spaced 10 micrometers to 50 micrometers away from a distal end of the sheath member.
Kern is considered analogous to the claimed invention as it is directed towards an illuminated microsurgical instrument with an optical fiber disposed in a sheath for illuminating a surgical field (see Abstract, Figs. 6-6A, para. [0046]), and teaches wherein the optical fiber can be inside the sheath member (distal tip 624 of optical fiber 622 may be positioned proximally of the distal tip 632, i.e., inside, tube/sheath 630 to illuminate the interior of the eye; Figs. 6, 6A; para. [0049]). Kern also teaches variability in the placement of the distal tip of the optical fiber relative to the distal end of the sheath.  In particular, Kern teaches where the distal tip of the fiber may be aligned/flush with the distal end of the sheath, similar to the positioning disclosed by Meckel (see Meckel Fig. 2, para. [0048]), or in other instances, the optical fiber may be situated inside the sheath member, as described above (see Kern, para. [0049]).  Kern further discloses where this relative positioning may be selected in order to achieve a desired illumination within the surgical field (see Kern, para. [0049]).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meckel’s instrument such that the optical fiber is positioned inside the sheath, in order to achieve a desired illumination of the surgical field, as taught by Kern.  
Further, it would also have been obvious to modify Meckel in view of Kern such that the distal tip of the optical fiber is spaced 10 to 50 micrometers away from a distal end of the sheath member, as claimed, because selecting a distance within the claimed range would involve routine experimentation in the art to discover the optimum or workable range to achieve a desired illumination within the surgical field. Examiner notes that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

    PNG
    media_image1.png
    338
    697
    media_image1.png
    Greyscale

Examiner’s Annotated Fig. 3B of Meckel

    PNG
    media_image2.png
    280
    600
    media_image2.png
    Greyscale

Examiner’s Annotated Fig. 3C of Meckel
Regarding claim 2, Meckel and Kern, in combination, disclose the illuminated microsurgical instrument of claim 1, and Meckel teaches wherein the distal tip of the optical fiber is fixed in position relative to a distal end of the sheath member (Meckel’s encapsulant 214 fixes tip of optical fibers 210, near end surfaces 226 of the fibers, at a position relative to distal end 146 of light sleeve assembly 130 near end face 222; Figs. 1B, 2; para. [0036]-[0038]).
Regarding claim 3, Meckel and Kern, in combination, disclose the illuminated microsurgical instrument of claim 1, and Meckel teaches further comprising an actuator (445; Figs. 5A-5B; para. [0043]) connected to the sheath member (212 of 130; Figs. 1A-2) to move the sheath member (212) between the proximal position and the distal position (actuator 445 coupled to light sleeve assembly 130 for moving sleeve 212 of assembly 130 in the direction of arrows 230, 232 between proximal and distal positions; Figs. 3B-3C, 4B, 5A-5B; para. [0043]). 
Regarding claim 4, Meckel and Kern, in combination, disclose the illuminated microsurgical instrument of claim 3, and Meckel teaches wherein the actuator is a mechanical actuator (actuator 445 may be mechanical; Figs. 5A-5B; para. [0043]). 
Regarding claim 10, Meckel and Kern, in combination, disclose the illuminated microsurgical instrument of claim 1, and Meckel teaches wherein the illuminated microsurgical instrument (100) is a vitrectomy probe (hollow needle 120 of vitrector 100 is a vitrectomy probe; Fig. 1A; para. [0028]-[0029]).
Regarding claim 11, Meckel discloses a method of using an illuminated microsurgical instrument (performing a surgical procedure with vitrector 100 having illumination capability; Fig. 1A, 6D; para. [0028]-[0029], [0041]), comprising: 
positioning the illuminated microsurgical instrument into a desired position for a microsurgical procedure (vitrector 100 used in vitreoretinal surgical procedures, positioning vitrector 100 within a patient's eye; Fig. 1A, 6D; para. [0029], [0041]), the illuminated microsurgical instrument comprising a handpiece (housing 110; Fig. 1A; para. [0029]); a distally projecting tubular member (hollow needle or vitrectomy probe 120) connected to the handpiece (110, via nosepiece 115 of housing 110; Fig. 1A; para. [0031]), the tubular member arranged to perform a medical procedure at an interventional site (cutting tip 125 for performing medical procedure within an eye; Fig. 1A; para. [0029]), the tubular member having a distal tip (125) and an outer surface (defined by outer cutting member 121; Figs. 1A, le); a sheath member (outer sleeve 212 of light sleeve assembly 130; Figs. 1A-B, 2; para. [0033]) surrounding a portion of the tubular member (120; Fig. 1A) and extending toward the distal tip (125) of the tubular member (outer sleeve/sheath 212 of light sleeve assembly 130 extends towards distal cutting tip 125 of the probe; Figs. 1A, 2; para. [0032]-[0033]); and an optical fiber (one of the optical fibers 210; Fig. 2; para. [0033]) positioned within the sheath member (212; Fig. 2) and connected to the sheath member (connected to an inner surface of sleeve 212 via encapsulant 214; Figs. 1B, 2; para. [0032], [0036]), wherein a distal tip of the optical fiber (distal end 211 of one of the optical fibers 210; para. [0035]) is inside the sheath member (distal tip 211 of optical fiber 210 is positioned within sheath/sleeve member 212; Fig. 2) and directed toward the distal tip of the tubular member (distal tip 211 of the optical fiber has an end face 222 directed towards the distal tip 125 of the tubular member 120; Figs. 1B, 2); and 
moving the sheath member between a proximal position at a first distance from the distal tip of the tubular member and a distal position at a second distance from the distal tip of the tubular member, wherein the second distance is shorter than the first distance (light sleeve assembly 130 is moved, via an actuator 445, in the direction of arrow 230 or 232 to move the light sleeve assembly 130 between proximal and distal positions shown in Figs. 3B and 3C, respectively, to adjust a field of illumination; para. [0041]-[0043]; see first and second distances D1 and D2 in Examiner's Annotated Figs. 3B and 3C, respectively, of Meckel, shown above with respect to claim 1).
Meckel does not disclose wherein a distal tip of the optical fiber is recessed within the sheath member such that the distal tip of the optical fiber is inside the sheath member and spaced 10 micrometers to 50 micrometers away from a distal end of the sheath member.
Kern is considered analogous to the claimed invention as it is directed towards an illuminated microsurgical instrument with an optical fiber disposed in a sheath for illuminating a surgical field (see Abstract, Figs. 6-6A, para. [0046]), and teaches wherein the optical fiber can be inside the sheath member (distal tip 624 of optical fiber 622 may be positioned proximally of the distal tip 632, i.e., recessed within, tube/sheath 630 to illuminate the interior of the eye; Figs. 6, 6A; para. [0049]). Kern also teaches variability in the placement of the distal tip of the optical fiber relative to the distal end of the sheath.  In particular, Kern teaches where the distal tip of the fiber may be aligned/flush with the distal end of the sheath, similar to the positioning disclosed by Meckel (see Meckel Fig. 2, para. [0048]), or in other instances, the optical fiber may be situated inside the sheath member, as described above (see Kern, para. [0049]).  Kern further discloses where this relative positioning may be selected in order to achieve a desired illumination within the surgical field (see Kern, para. [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meckel’s instrument such that the optical fiber is positioned inside the sheath in order to achieve a desired illumination of the surgical field, as taught by Kern.  
Further, it would also have been obvious to modify Meckel in view of Kern such that the distal tip of the optical fiber is spaced 10 to 50 micrometers away from a distal end of the sheath member, as claimed, because selecting a distance within the claimed range would involve routine experimentation in the art to discover the optimum or workable range to achieve a desired illumination within the surgical field. Examiner notes that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 12, Meckel and Kern, in combination, disclose the method claim 11, and Meckel teaches wherein the distal tip of the optical fiber is fixed in position relative to a distal end of the sheath member (encapsulant 214 fixes tip of optical fibers 210, near end surfaces 226 of the fibers, at a position relative to distal end 146 of light sleeve assembly 130 near end face 222; Figs. 1B, 2; para. [0036]-[0038]). 
Regarding claim 13, Meckel and Kern, in combination, disclose the method of claim 11, and Meckel teaches further comprising an actuator (445; Figs. 5A-5B; para. [0043]) connected to the sheath member (212 of 130; Figs. 1A-2) to move the sheath member (212) between the proximal position and the distal position (actuator 445 coupled to light sleeve assembly 130 for moving sleeve 212 of assembly 130 in the direction of arrows 230, 232 between proximal and distal positions; Figs. 3B-3C, 4B, 5A-5B; para. [0043]). 
Regarding claim 14, Meckel and Kern, in combination, disclose the method of claim 13, and Meckel teaches wherein the actuator is a mechanical actuator (actuator 445 may be mechanical; Figs. 5A-5B; para. [0043]).
Regarding claim 20, Meckel and Kern, in combination, disclose the method of claim 11, and Meckel teaches wherein the illuminated microsurgical instrument (100) is a vitrectomy probe (hollow needle 120 of vitrector 100 is a vitrectomy probe; Fig. 1A; para. [0028]-[0029]).

Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Meckel {US 2014/0121469 Al) ) in view of Kern (US 2017/0014023 A1) further in view of Yadlowsky et al. {US 2012/0283523 Al), hereinafter "Yadlowsky".
Regarding claims 7 and 17, Meckel and Kern, in combination, disclose the illuminated microsurgical instrument of claim 1 and the method of claim 11, respectively. 
Meckel discloses wherein the sheath member and optical fiber may form an angled distal face (sleeve 212, optical fibers 210 and encapsulant 214 of light sleeve assembly 130 may be polished together to form an end face 222 at distal end 146 of the assembly 130 that is angled relative to the longitudinal axis 224; Figs. 1A-1B, 2; para. [0037]). Meckel also teaches wherein the optical fibers may have only one optical fiber coupled to an illumination source for transmitting light (para. [0033]), and wherein the microsurgical instrument is a vitrectomy probe (hollow needle 120 of vitrector 100 is a vitrectomy probe; Fig. 1A; para. [0028]-[0029]). 
However, Meckel does not specifically teach wherein the distal tip of the optical fiber has an angled face that is angled toward the outer surface of the tubular member. 
Yadlowsky discloses an illuminated microsurgical instrument (46; Fig. 1) comprising a tubular member (vitrectomy probe 48; Fig. 1; para. [0021]) and an optical fiber (56; Fig. 2; para. [0022]), wherein the distal tip (82; Fig. 4; para. [0028]) of the optical fiber (56) has an angled face that is angled toward the outer surface of the tubular member (beveled end face 82 of optical fiber 56 is angled toward the outer surface of vitrectomy probe 48 Fig. 4; para. [0028]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical fiber of Meckel in combination with Kern, having an angled face formed at an end thereof (see Meckel, para. [0037]), to particularly incorporate Yadlowsky's optical fiber end face angled toward the outer surface of the tubular member, as claimed, because such a configuration helps avoid a distal tip of the microsurgical instrument (e.g., tubular member) from interfering with the propagation of the light beam emitted from the optical fiber (see Yadlowsky, para. [0028]). 
Regarding claims 8 and 18, Meckel, Kern, and Yadlowsky, in combination, disclose the illuminated microsurgical instrument of claim 7 and the method of claim 17, respectively, wherein the angled face of the distal tip of the optical fiber causes a field of illumination to be directed substantially away from the outer surface of the tubular member (with the modification to Meckel's optical fiber in view of Yadlowsky, the optical fiber has an angled end face where, as shown in Fig. 4 of Yadlowsky, light propagation path 86 of light beam 70 directed substantially away from outer surface 80 of microsurgical instrument 46, due to angled end face 82 of optical fiber 56; Fig. 4; para. [0027]-[0028]). 
Regarding claims 9 and 19, Meckel, Kern, and Yadlowsky, in combination, disclose the illuminated microsurgical instrument of claim 7 and the method of claim 17, respectively. However, neither Meckel, Kern, nor Yadlowsky specifically disclose wherein the angled face of the distal tip of the optical fiber forms an angle with respect to the outer surface of the tubular member ranging from about 30 degrees to about 40 degrees. 
Therefore, it would have been obvious to one of ordinary skill in the hart at a time before the effective filing date of the claimed invention for the angle formed between the angled face of the distal tip of the optical fiber and the outer surface of the tubular member to be within a range "from about 30 degrees to about 40 degrees", as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (see MPEP 2144.05).

Response to Arguments
	The previous drawing and specification objections have been overcome.
	The previous 112 rejections for claims 9 and 19 have been overcome.
Applicant’s arguments with respect to respective claims below have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhu (US 2015/0201902 A1) teaches an endoscopic device with an optical fiber recessed within a sheath.
McGowan, Sr. et al. (US 2005/0154379 A1) teaches a surgical vitrectomy device with an adjustable/retractable optical fiber.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA VICTORIA LITTLE whose telephone number is (571)272-6630. The examiner can normally be reached M-F 9a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA V. LITTLE/Examiner, Art Unit 3773                                                                                                                                                                                                        
/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773